 58DECISIONSOF-,NATIONAL LABOR RELATIONS BOARD2.Within ten,(10) days from the date of this Decision and Deter-minationof Dispute, Local 12, International Union of OperatingEngineers,AFL-CIO, and its agents shall notify the Regional Direc-tor for the Twenty-first Region in writing whether or not they willrefrain from forcing or requiring West Coast Masonry Contractors,Inc., by means proscribed by Section,8 (b) (4) (D) of the Act, toassign the- work in dispute to members of Local 12, InternationalUnion of Operating Engineers, AFL-CIO, rather than to employeesof West Coast Masonry,Contractors, Inc.Mattison Machine Works iandUnited Automobile,Aircraft &Agricultural Implement Workers of America,UAW-AFL-CIO,Petitioner.Case No. 13-RC-5405.March 6, 1958 ,SUPPLEMENTAL DECISION AND CERTIFICATIONOF REPRESENTATIVESPursuant to a Board Decision and Direction of Election 8 anelection by secret ballot was conducted on July 23, 1957, under thedirection and supervision of the Regional Director for the ThirteenthRegion of the National Labor Relations Board among the employeesin the unit therein found appropriate.Following the election, thepartieswere furnished a tally of ballots which showed that ofapproximately 342 eligible voters, 157 cast ballots for the Petitioner,141 cast ballots against, 18 ballots were challenged, and 1 ballot washeld void.On August 8, 1957, the Employer filed objections to conduct affect-ing the results of the election.After investigation the RegionalDirector on November 19, 1957, issued his report on objections andchallenges in which he recommended that the objections be overruledand that eight of the challenges be sustained.As the remaining 10challenges which he recommended be overruled could not affect theresults of the election, the Regional Director further recommendedthat the Petitioner be certified as the bargaining representative of theemployees in the appropriate unit.No exceptions were filed with respect to the Regional Director'srecommendation that 10 challenges be overruled.Accordingly, theBoard overrules the challenges to the ballots of Albert Johnson,Malte Johnson, John B. Martin, William Russell, Roger Ryan,Adelbert Webb, Bert Thomas, Joseph Stadalius (challenged envelopei In its exceptionsthe Employer states thatits name isnot Mattison Machine Manu-facturingCo. asit has appeared in other formal papers,but Mattison Machine Works,i Unpublished.120 NLRB No. 3. MATTISON MACHINE WORKS59marked Hoefle),1 Alvin Rose, and Philip Mattison.However, as these10 challenges cannot, in view of our determinations set forth belowwith respect to other challenges, affect the results. of the election weshall not order that they be opened and counted.The Employer, however, filed exceptions and objections to theRegional Director's report in which it requests the Board to set asidethe election on the basis of its objections and to direct a new election.It also excepts to the Regional Director's sustaining 8 of the 18challenges.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Fanning].The Employer's Objections1.In its exceptions the Employer first contends that the electionshould be set aside because the ballots used in the election wereaddressed to the employees of "Mattison Machine Manufacturing Co."and not "Mattison Machine Works," the Employer's correct corporatename.This error as to the Employer's name apparently resultedfrom the Petitioner's misstating that name in its petition which errorhas been carried through in all the formal papers in this proceedingup to the instant decision.The Employer contends that it broughtthis error to the attention of Board agents. It did not, however, makea formal motion at any stage of this proceeding to correct the error.In any event, there is no contention and no evidence in the record thateither the Employer or the employees involved were in any way con-fused by the misnomer of the Employer in this proceeding. TheEmployer has participated fully in all stages of this proceeding andthe election was held on the Employer's premises; 317 of approxi-mately 342 employees voted. It is clear that the employees knewthat they were voting on whether they desired the Petitioner to repre-sent them for the purpose of bargaining with their Employer, not-withstanding the slight misnomer of their Employer on the ballot.Therefore, contrary to the view of the Employer, it is obligated underthe Act to recognize the majority vote of its employees 4Accord-ingly, we find that the mistake here under consideration was at mosta nonprejudicial error and the objection is, therefore, overruled.'2.The second matter dealt with in the Employer's exceptions dealswith the Regional Director's recommendations that objections Nos. 18 Stadallus' challenged ballot envelope inadvertently had Hoefle's name written upon it.None of the parties took exception to the Regional Director's determination on this point.At any rate, as there is no exception to overruling this challenge and as no one contendsHoefle was ineligible to vote, this mistake of the Board agent is at most a nonprejudicialerror.4 The Elm City Broadcasting Corporation,116 NLRB 1670, 1673.5 See, for example,Dixie Dairies Division of the Borden Company,104 NLRB 1031. 1,60DECISIONSOF NATIONALLABOR RELATIONS BOARDthrough 4 be overruled.These objections, like objection No. 5 dealtwith below, concern the conduct of a Board representative in investi-gating challenges. In these objections the Employer alleges that theBoard representative, in the time spent at the plant investigating thechallenges, talked to only 8 of the 18 challenged voters, spent most ofher time interviewing employees whose votes had not been challenged,told 1 challenged voter that he did the same work as a salesman whodid not work for the Employer, and gave priority to investigatingcertain unfair labor practices charges involving employees of theEmployer.The Regional Director considered these objections atlength and concluded that they were without merit.The Employerin its exceptions insists that the Board representative in her investi-gation of challenged ballots solicited only information she desired andfor the purpose of aiding the Union. It further characterizes theRegional Director's report as "whitewashing" the errors of both theRegional Director himself and the Board representative investigatingchallenges.Such a charge, along with many others of similar naturein the exceptions, is serious.However, the Employer offers no evi-dence of consequence to support such contentions and we find, there-fore, that they are unwarranted.The Employer also contends thatthe Regional Director adduced no facts in support of his recommenda-tion that objections Nos. 1 through 4 be overruled.The burden is,however, on the Employer to submit evidence in support of its objec-tions and exceptions.'We find that it has failed to do so and, inaccord with the Regional Director's recommendations, overrule theseobjections.3.In objection No. 5 the Employer contends that the Board repre-sentative submitted to it an incorrect list of voters whose ballots werechallenged.However, it is not disputed that 16 of the 18 challengedvoters' names appeared on the list.Furthermore, the Employer inits exceptions shows that it was aware of the errors that appeared andin fact helped in correcting such errors. It fails to show, however,in what way, if any, it was prejudiced by receiving the erroneous listwhich was later corrected, and on the record here we cannot find thatany such prejudice occurred.Accordingly, we find that objectionNo. 5 is without merit and it is, thus, overruled.4.In objection No. 6, the Employer contends that the Board repre-sentative who conducted the election refused to let two eligible em-ployees-Wallunas and Wright-vote. The Board representative andPetitioner's observer contend thatWallunas and Wright were notprohibited from voting but only told they were ineligible.The Boardrepresentative further states that he informed the two of their rightto cast a challenged ballot.The Employer's observers maintain that6Eastern Metal Products Corporation,116 NLRB1382,1384;AdlerMetal ProductsCorporation,114 NLRB 170, 171; N. BLiebman & Company,Inc.,112 NLRB 88. MATTISON MACHINE WORKS61the Board agent did tell Wallunas and Wright that they could notvote and that he did not inform Wright that he could cast a chal-lenged ballot.However, the Employer's observers, Myer and Gilbert,made no attempt apparently to protect the rights of the two employeesto cast challenged ballots, which right the Employer now contendswas denied them. Furthermore, the Employer's observers, includingMyer and Gilbert, signed the certification on conduct of election inwhich they certified that the balloting was fairly conducted and thatall eligible voters were given an opportunity to vote.However, weneed not decide this conflict in testimony, for assuming,arguendo,that these two employees were denied an opportunity to vote, theirvotes would not have been sufficient in number to affect the results ofthe election, as hereinafter set forth.Accordingly, we find objectionNo. 6 to be without merit and it is hereby overruled.'In summary, then, we find that the Employer's objections are with-out merit, and in accord with the Regional Director's recommen-dation overrule them in their entirety.The ChallengesThe Regional Director recommended that the challenges to theballots ofWilliams, Sundquist, Joseph Ryan, and F. C. Reecher besustained on the ground that these employees were supervisors.Theseemployees were challenged by the Board agent because their nameshad been stricken by the Employer from the eligibility list which itsubmitted on the ground that these persons were supervisors.Williams, Sundquist, and Ryan attend foreman meetings, are con-sidered by employees under them to be foremen, assign work to suchemployees, and have been held out by the Employer to be foremen.'They have given time off to employees under them, and Williams andSundquist have effectively recommended raises for such employees.In its exceptions, the Employer merely controverts in general termsthe conclusions reached by the Regional Director with respect to thesupervisory authority of these three employees or questions whetherthe actions found by the Regional Director to constitute the exerciseof supervisory authority were in fact supervisory in nature. It hasnot in its exceptions presented evidence refuting the factual con-clusions of the Regional Director.Under such circumstances, wefind in agreement with the Regional Director that Williams, Sund-quist, and Joseph Ryan are supervisors and accordingly sustain thechallenges to their ballots.As for Reecher, the Regional Director found that he has effectivelyrecommended pay increases, responsibly assigned work to, and re-sponsibly directed the work of, employees under him, and has attended7The Union Switch c• Signal Company,76NLRB 205,211-212. 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDforeman meetings.The Employer in its exceptions concedes thatReecher was at one time a supervisor but claims that his supervisoryauthority was taken from him.There is nothing in the RegionalDirector's report to indicate Reecher did not exercise supervisoryauthority.at all times here material, and though the Employer hassubmitted, affidavits showing that instructions were issued thatReecher be relieved of his supervisory duties, there is no evidencewhen, if ever, Reecher was in fact relieved of such duties, short ofthe date of his retirement some' 3 months after the election. In view.of. the foregoing we ' fmd Reecher was a supervisor and, therefore,sustain the challenge to his ballot.The .Regional Director recommended that the challenge to L.Kroll's ballot be sustained on the ground that Kroll, an out-of-plantserviceman, does not have such community of interest with the regularproduction and maintenance employees to warrant his inclusion inthe unit.The Employer merely takes issue with the Regional Di-rector's conclusion with respect'to Kroll.The record shows Krolllives some 225 miles away from the plant, spends most of his timeworking away from the plant servicing the Employer's machine toolssold to various customers, of necessity travels extensively, and re-turns to the plant only to get repair parts or do repair work which'cannot be done outside.Unlike other employees Kroll does not havea clock number, does not punch a clock, and is paid on a salary basis.In view of the foregoing,"we sustain the challenge to Kroll's ballotin accordance with the conclusion and recommendation of theRegional Director 8The Regional, Director recommended that the ballot of P. Krusebe sustained on the ground that he is an office employee.Kruse is amail clerk. In the morning he picks up mail in the main office fordistribution to various company, offices and sorts the mail in themultigr'aph room adjacent to the main office.He also delivers andpicks up mail in the production areas of the plant.Kruse is super-vised by the comptroller whose office is in the Employer's main office.In view of the foregoing, we agree with the Regional Director thatKruse is an office' employee,9 and accordingly sustain the challengeto his ballot.As we have sustained 6 of the challenges, the remaining challengedballots (2 contested by 'the Employer, 10 overruled) and the votes ofWallunas and Wright could not affect the results of the election.loConsequently, as we have overruled the Employer's objections and as8 SeeMorris Hirschman & Co., Inc.,111 NLRB 776, 780;Foremost Dairies, Inc,80NLRB 764, 766. ,0Heintz Man ifactairing 'Company,100 NLRB 1521, 152410 Assuming that all these challenged ballots had been cast against the Petitioner and:assuming further that Wallunas and Wright would have voted against the Petitioner, thefinal tally would still show 157 ballots for Petitioner and only 155 against.A ALLIED CHEMICAL&DYE CORPORATION63the Petitioner has received a majority of votes cast in the election,we shall certify the Petitioner as representative of the employees inthe appropriate unit.[The Board certifiedUnited Automobile,Aircraft&AgriculturalImplementWorkers of America, UAW-AFL-CIO, asthe designatedcollective-bargaining representative of the employees in the appro-priateunit whichincludes all production and maintenance employeesand plant clerical employeesat theEmployer'sRockford,Illinois,plant; but excludes office clerical employees,professional employees,guards,and supervisors as definedin the Act.]Allied Chemical&Dye Corporation,Nitrogen DivisionandOil,Chemical&Atomic Workers International Union,AFL-CIO,Petitioner.Case No. 39-RC-1186.March 6, 1958-DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before C. L. Stephens, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'Upon the entire record in this case, the -Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.1 On July 24,1957, prior to the instant hearing,the Regional Director granted motionsto intervene filed by(1) InternationalChemical Workers Union,AFL-CIO,hereinaftercalled Chemidal Workers,and (2)Pipefitteis Local 195,United Association of Journeymenand Apprentices of the Plumbing and Pipefitting Industryof theUnited States andCanada,AFL-CIO,and Local 390, International Brotherhood of Electrical Workers, AFL-CIO, hereinafter referred to collectively as the Joint IntervenorBoth motionswere sup-ported by a card showing.At the hearing,the other parties objected to the interventionof the Joint Intervenor on the groundthat: (a)Local 390 was not then in compliancewith the filing requirements of Section 9 (g) of theAct; (b)it did not appear whetherthe authorization cards supporting the interventionof the JointIntervenor,ran to bothunions jointly or to each union separately;(c) the unit sought by the Joint Intervenorwas inappropriate;and (d)the-motion to intervene doesnot show thatboth unions wereacting jointly rather than separately.As to (a) the question raised as to Local 390's compliance Is not litigable in this pro-ceeding but is a matter for administrative determination by the Board.Standard CigarCompany,117 NLRB 852.We have administratively determined that, although it did not,until after the hearing herein, submit to the RegionalDiiector thenotice from theDepartment of Labor that it had complied with the filing requirements of Section 9 (g),Local 390 was; nevertheless,in compliance at all materialtinesAsto (b), we find nomerit therein for the reasons stated inThe Sttckless Coiporattion,115 NLRB 979, 980As to (c), the fact,that theunit sought by an intervenor is alleged to be inappropriate isno reason to bar its participation in a representationhearingThe appropriateness ofsuch unit is a matter to be determinedsolely by the Board uponall the evidenceAsto (d), this contention appears to be based onthe fact that at onepoint the writtenmotion to intervene filed by Local 390 andLocal 195refersto the "intervenor,"ratherthan "Intervenors"However, we are satisfiedthat themotion read as a whole manifestsan intent to intervene jointly.-The hearing officer referred to the BoardPetitioner'smotion todenyintervention tothe Joint Intervenor because the unit soughtby it wasinappropriateIn view of ourfindings below on the unit issue, this motion is denied120 NLRB No. 4.